Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.24BC

ONE HUNDRED SIXTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

 

This One Hundred Sixth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”), and Time Warner Cable Inc. (“TWC”).  CSG and TWC entered
into a certain CSG Master Subscriber Management System Agreement executed March
13, 2003 (CSG document no. 1926320), and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

 

CSG and TWC agree to the following as of the Effective Date (defined below):

 

1.

For the fees set forth in Schedule F of the Agreement, TWC desires to use and
CSG agrees to provide *** ******* *********** (***) workstations of CIT and
Hosted Third Party Communication Software for CIT.  CSG and TWC agree and
acknowledge CSG’s provision of CIT and Hosted Third Party Communication Software
for CIT may be terminated by CSG upon *********** *** ****** (***) ***** prior
written notice, unless TWC is consuming CIT and Hosted Third Party Communication
Software on an enterprise wide basis as provided in the Agreement.  If CSG
terminates the licenses for CIT and Hosted Third Party Communication Software
for CIT granted hereunder, CSG shall refund TWC a pro-rated portion of the
prepaid fees for maintenance of CIT and for Third Party Communication Software
for hosted CIT services, as further set forth in Schedule F of the Agreement,
calculated by determining the number of days remaining in the then-current
annual fee period for which CIT and Hosted Third Party Communication Software
for CIT services will not be used.  As a matter of clarification, CSG and TWC
agree the provision of *** ******* *********** (***) workstations is not
considered enterprise wide deployment; however, CSG will allow TWC to continue
use of CIT and Hosted Third Party Communication Software for CIT in the retail
locations of the SPAs/Locations, as such SPAs/Locations are identified in that
certain Letter of Authorization, “Perform Customer Interaction Tracking Proof of
Concept,” executed by and between CSG and TWC effective as of October 10, 2015
(CSG document no. 4108382) (the “Trial LOA”) under the terms of this
Amendment.   As a matter of further clarification, CSG and TWC agree to
terminate the POC described in the Trial LOA upon the Effective Date herein, and
neither party shall have further obligations to the other thereunder.

 

If CSG agrees to provide and TWC desires to use CIT and Hosted Third Party
Communication Software on an enterprise wide basis the Parties agree to enter
into a subsequent amendment to the Agreement.

 

2.

As a result, for purposes of clarification and pursuant to Section 5.4 of the
Agreement, fees for maintenance of CIT and for Third Party Communication
Software for hosted CIT services, as of the Effective Date of this Amendment,
shall be as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

CIT Maintenance (per ***********)

******

$********

Third Party Communication Software for hosted CIT services (per ***********)

******

$********

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Cesar Beltran

 

By:  /s/ Joseph T. Ruble

 

Name: Cesar Beltran

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title: EVP, CAO & General Counsel

 

Date:  April 22, 2016

 

Date: 23 May 2016

 

 

 